Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner understands the claimed invention to be directed to the embodiment illustrated at least in Figures 3 and 6.
With regard to Grimmett (US 3,416,288), the Grimmett device is designed for limiting the motion of the lower jaw with respect to the upper jaw (abstract) and provides no suggestion of trying to move/align the teeth to which it is anchored to at 11.  Accordingly, there is no reasonably motivation for forming the wire 10 (“connector”) as a spring (or resilient member) “configured to impart a desired force and/or torque on one or both teeth to which the corresponding attachment portions are secured.”  Additionally, the Grimmett device is secured to the buccal side of the patient’s teeth.
With regard to Dellinger (US 2004/0131989), Dellinger discloses a resilient archwire 16 (“connector”) for applying forces to teeth where attachment portions are connected to brackets and further discloses a an arch shaped member 20 configured to extend along a patient’s teeth, however, the arrangement lacks the claimed “unitarily formed” and “curved extensions” limitations required by the claims.  It would not have been obvious to replace the connections 22, 24 between members 16 and 20 with a curved arrangement  similar to that of Grimmett at 14 because 20 has to have a free end to be threaded through the aperture 26 of attachment 18 (note paragraph [0039]).
With regard to Yousefian (US 5,536,169).  Yousefian lacks the claimed “plurality of attachment portions, each configured to secured to an orthodontic bracket.”  Additionally, it is 
With regard to Johnson (US,369,665), while the connector member 10 extends along a patient’s teeth, the arch shaped member 11 does not extend along a patient’s teeth, dental arch or jaw, but rather along the roof of the patient’s mouth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                         
(571) 272-4712